Title: To Thomas Jefferson from Reuben Lewis, 23 January 1805
From: Lewis, Reuben
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Locust Hill Jany. 23d. 05
                  
                  Yours of the 4th. Inst. came safe to hand as likewise that of November, the information they contain respecting my Brother, is very flatring & interesting to myself my mother & his Friends—his success has surpassed my most sanguine expectation & while I rejoice in his success suffer me to express my gratitude for the information—
                  The paccage you inclosed to me with your last contained a letter from Charles Gratiot as likewise one from Mr. Cousin at Cape Girardeau accompanied with a description of that Cape & its neighbourhood—Supposing the information it contains intended for the Government I do not know anywhere it should so properly lodge as with the Executive therefore Sir I have taken the liberty of inclosing it—
                  With warmest wishes for your health & happiness give me lieve to subscribe myself your most Obt. Humbl 
                     Servt
                  
                  
                     Reuben Lewis 
                     
                  
               